Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/02/2020. As directed by the amendment: Claims 1 and 11 have been amended, claims 2 and 4-8 have been cancelled, and claims 19-23 are new. Thus, claims 1, 3, and 9-23 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claim 1 have been fully considered and overcome the previous rejection.  Therefore, the rejection to claims 1, 3, 9-10, and 13-15 has been withdrawn and allowed. Applicant’s arguments to claim 11 did not overcome the previous rejection, and the examiner interprets now the single strain gauge to be all the sensors (136 a-c) (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 11, 18, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avent (WO 2017/106408).
Regarding Claim 11, Avent discloses a medical pump device for delivering a medical fluid, the medical pump device comprising: a base body (102) and an elastomeric hollow membrane (bladder 118) which is secured to the base body and which is arranged in such a way that a pump volume for filling with the medical fluid is formed between the base body and the hollow membrane (in the same manner as the applicant’s device, see filled state in Fig. 3), wherein the hollow membrane, in an at least partially filled state of the pump volume, is elastically extended and exerts a delivery pressure on the pump volume (Fluid is held under pressure within elastomeric 30bladder 118 and flows from elastomeric bladder 118 into conduit 108 through outlet port 124, preferably flowing at a controlled and predictable rate, page 7, lines 29-31); and a sensor system (136a-c; Fig.5) which is set up to determine an extension of the hollow membrane such that, by using the extension that is determined, filling level information concerning the filling state of the pump volume is determined (The various measurements or readings can then be correlated to determine, e.g., a flow rate of fluid from bladder 118, a change in volume of bladder 118, or the like, page 12, lines 26-27)); wherein the sensor system comprises a sensor array (136a-c) which is arranged on and connected to the hollow membrane (Fig.5); and wherein the sensor array is a single strain gauge (all three sensors (136 a-c) form one strain gauge) (at least one sensor 136 is a dielectric elastomer sensor … and the conductivity of the dielectric; page 11, lines 21-30)) (the sensor is a dielectric elastomer sensors that is formed of three layers including an insulating soft polymer membrane sandwiched between electrodes) having plurality of electrically conductive strips (the electrodes in each sensor) each attached directly to an outer surface of the hollow membrane and offset from one another in a circumferential direction (the sensors (136a-b) are located circumferentially around bladder (118); Fig.5), and each having an electrical resistance that changes as a length of the hollow membrane changes (page 11, lines 27-33), the plurality of electrically conductive strips collectively forming the single strain gauge (all three sensors (136 a-c) form one strain gauge).
Regarding Claim 18, Avent discloses the medical pump device according to claim 11, and further discloses comprising an infusion hose (conduit (108) arranged at an outlet side (outlet port (124)) of the base body (102) (Fig.1).
Regarding Claim 23, Avent discloses the medical pump device of claim 11, and further discloses wherein the first and second electrically conductive strips are diametrically opposed to one another on the outer face of the hollow membrane (sensors (136 a-c) are located opposite to one another on the outer face of bladder (118) as seen in Fig.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Avent (WO 2017/106408); in view of Buckles (US 3993069).
Regarding Claim 16, Avent discloses all of the limitations claim 11 above.

Buckles teaches it was known in the art to have adjustable valve (16; Fig.2) connected at the inlet of the bladder (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avent to incorporate the teachings of Buckles to have a filling valve in order regulate the flow rate of the liquid going in the bladder.
Regarding Claim 17, Avent discloses all of the limitations claim 11 above.
Avent does not appear to disclose that the filling valve comprises a valve cap and a closure cap separate from the valve cap.
Buckles teaches it was known in the art to have a valve cap (Detail A; see below) and a structure base (81; Fig.8) (the valve cap is separate from the structure base) (the valve can be added instead of septum (94)) (Alternative arrangements, such as a position-controlled valve or the like could also be employed; column 8, lines 17-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avent to incorporate the teachings of Buckles to have a filling valve cap and a closure cap in order to secure the closure of the device when not in use.

    PNG
    media_image1.png
    235
    148
    media_image1.png
    Greyscale




s 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avent (WO 2017/106408); in view of Hayakawa (US2010/0033196).
Regarding Claim 19, Avent discloses all of the limitations claim 11 above.
Avent does not appear to disclose the first and second electrically conductive strips comprise a metallic material composition.
Hayakawa teaches it was known in the art to have a capacitive sensor made of two conductive electrodes comprising a metallic material (parag. [0087-0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avent to incorporate the teachings of Hayakawa to have two electrically conductive strips comprise a metallic material composition in order to enhance the electrical conductivity connection between the two strips.
Regarding Claim 20, Avent discloses all of the limitations claim 11 above.
Avent does not appear to disclose the first and second electrically conductive strips comprise a polymer/metal.
Hayakawa teaches it was known in the art to have a capacitive sensor made of two conductive electrodes comprising a metal (parag. [0087-0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avent to incorporate the teachings of Hayakawa to have two electrically conductive strips comprise a metal in order to enhance the electrical conductivity connection between the two strips.
Regarding Claim 21, Avent discloses all of the limitations claim 11 above.
Avent does not appear to disclose the first and second electrically conductive strips comprise a polymer/graphite mixture.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avent to incorporate the teachings of Hayakawa to have two electrically conductive strips comprise a graphite material in order to reduce the manufacturing cost of the capacitive sensor.
Regarding Claim 22, Avent discloses all of the limitations claim 11 above.
Avent does not appear to disclose the first and second electrically conductive strips comprise an organic semiconductor material.
Hayakawa does not expressly teach or disclose the first and second electrically conductive strips (electrodes) can be made of an organic semiconductor material. However, it appears that the device of modified Avent would operate equally well with two electrically conductive strips made of organic semiconductor material. Further, applicant has not disclosed that the claimed material solves any stated problem or is for any particular purpose. Therefore, it would have been obvious to have modified the material of modified Avent to have the first and second electrically conductive strips comprise an organic semiconductor material since it appears to be arbitrary design consideration and it would provide the added advantage of reducing cost.

Allowable Subject Matter
Claims 1, 3, 9-10, and 13-15 are allowable, the following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed  because the prior art of record fails to disclose either singly or in combination the claimed medical pump device and a single strain gauge comprising two 
The closest prior art Avent (WO 2017/106408).
Regarding Claim 1, Avent discloses a medical pump device for delivering a medical fluid, the medical pump device comprising: a base body (102) and an elastomeric hollow membrane (bladder 118) which is secured to the base body and which is arranged in such a way that a pump volume for filling with the medical fluid is formed between the base body and the hollow membrane (in the same manner as the applicant’s device, see filled state in Fig. 3), wherein the hollow membrane, in an at least partially filled state of the pump volume, is elastically extended and exerts a delivery pressure on the pump volume (Fluid is held under pressure within elastomeric 30bladder 118 and flows from elastomeric bladder 118 into conduit 108 through outlet port 124, preferably flowing at a controlled and predictable rate, page 7, lines 29-31); and a sensor system (136) which is set up to determine an extension of the hollow membrane such that, by using the extension that is determined, filling level information concerning the filling state of the pump volume is determined (The various measurements or readings can then be correlated to determine, e.g., a flow rate of fluid from bladder 118, a change in volume of bladder 118, or the like, page 12, lines 26-27)); wherein the sensor system comprises a sensor array (136) which is arranged on and connected to the hollow membrane; and wherein the sensor array is a single strain gauge (sensor (136)) (at least one sensor 136 is a dielectric elastomer sensor … and the conductivity of the dielectric; page 11, lines 21-30)) (there is a single sensor (136) as shown in Fig.4; the sensor is a dielectric elastomer sensors that is formed of three layers including an insulating soft polymer membrane sandwiched between electrodes) comprising a first electrically conductive strip (the first electrically  attached to an outer face of the hollow membrane (the sensor (136) with its electrodes are attached to the outer face of bladder (118) as seen in Fig.4) and extending from a first end of the hollow membrane to the second end of the hollow membrane along a first section of the outer face (Fig.4), a second electrically conductive strip (the second electrically conductive strip is the second electrode on the sensor (136)) attached to the outer face of the hollow membrane and extending from the first end of the hollow membrane to the second end of the hollow membrane  (Fig.4), the first electrically conductive strip and the second electrically conductive strip collectively forming the single strain gauge (the two electrodes are part of the single sensor (136), since the sensor comprises an insulating layer sandwiched between two electrodes). 	
Avent does not appear to disclose a second electrically conductive strip located on a second section of the outer face offset from the first section of the outer face in a circumferential direction and an electrically conductive connection extending from the first electrically conductive strip to the second electrically conductive strip at the second end of the hollow membrane.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 would be allowable for disclosing an electrically conductive strip connecting two electrically conductive strips. 
Regarding Claim 12, Avent discloses the medical pump device according to claim 11, and further discloses wherein the single strain gauge (all three sensors (136a-c) comprises a first electrically conductive strip (an electrode in one of the sensors), a second electrically conductive strip (a second electrode in one of the other two sensors).
Avent does not appear to disclose an electrically conductive connection extending from the first electrically conductive strip to the second electrically conductive strip.
Therefore, the features in claims 1 and 12 are considered allowable. Claims 3, 9-10, and 13-15 are allowable due to their dependency on claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783